Title: To George Washington from Bushrod Washington, 13 November 1797
From: Washington, Bushrod
To: Washington, George



Dear Uncle
Richmond Novr 13 1797

I have examined the records in the General Court Office which contain the writs of ad quod damnum & the Inquisitions returned thereon.
There is no instance of surveys accompanying the Inquisitions; in every case where they were made, the plats were retained I presume by the surveyors. In some cases the Inquisition states a survey

to have been made in presence of the Jury. But in the greatest number of them by far, no mention is made of a survey. from these facts, a strong argument is to be drawn in favor of your cause. It proves the general opinion of this Country, that surveys were only made, or considered as necessary, when required by the Jury for their information and that a contrary decision at this day, would shake the titles of a great number of Estates in this Country. this I am persuaded will never recieve the countenance of the Superior Courts of this Country.
I enclose you an order for settling yr accounts as Exect. of Colville, which please send to Mr Keith with the enclosed letter which states the manner in which he is to proceed. I thought it best to refer the settlement to him, as he is well acquainted with the accounts. his report will finally quiet you as to the affairs of that Estate unless the foreign defendants should in the course of 7 years put in their answers and point out errors in the settlement. this is not probable, & if they do, the proof necessary to invalidate any part of the report will lie on them.
The papers which were sent to me, I shall either forward to you by this post, or send to Mr Keith by some private Conveyance. I am dear Uncle very sincerely yr affect. Nephew

B. Washington

